DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant’s amendments to the claims have overcome each claim objections and 112 rejections previously set forth in the Final Office Action mailed 01/27/2022.
Applicant’s arguments with respect to claims 1, 8, 15 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Thanasekaran).

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7-8, 11-12, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jonnala (U.S. Pub. No. 2019/0370142 A1) in view of Thanasekaran (U.S. Pub. No. 2016/0378614 A1), further in view of Verma et al. (U.S. Pub. No. 2019/0377592 A1).
Regarding claim 1, Jonnala teaches a system comprising: a memory storing processor-executable program code; and a processor to execute the processor-executable program code (paragraph [0073]) in order to cause the system to: 
receive, by a statistic service, an indication of at least one metric related to a backup storage process […] for each of a plurality of database service instances (continually monitoring the state of computing system and for storing state observations pertaining to the computing resources and/or computing processes; the state observations are stored in a set of system state data, historical information at system state data might be accessed by band configurator to determine a predicted duration of a task associated with a particular system metric, Fig. 2, paragraph [0028], [0034]; a progress metric for a node backup operation might be associated with the progress metrics of several underlying task, paragraph [0042], noted, the act of monitoring state computing resources related backup task for progress metric of backup process is interpreted as receiving an indication of at least one metric related to a backup storage process for each of a plurality of database service instances); 
determine, by the statistics service based on the received indication of the at least one metric […] for each of the plurality database service instances, at least one value for each of the plurality of database service instances (Fig. 2, paragraph [0028], [0034], paragraph [0050]-[0051], continually monitoring the state of computing system and for storing state observations pertaining to the computing resources and/or computing processes; the state observations are stored in a set of system state data, historical information at system state data might be accessed by band configurator to determine a predicted duration of a task associated with a particular system metric, the current and/or historical system state data associated with the system metrics stored in system state data; a set of representative metric state parameters stored in metric state parameter, a then-current metric value (e.g. stored in a ‘value’ field) and a then-current metric status (e.g., stored in a ‘status’ field) might be generated for a particular system metric (e.g., as identified in a ‘metricID’ field) at a particular moment in time).
Jonnala does not explicitly disclose: said at least one metric related to a backup storage process provided by a cloud service infrastructure for each of a plurality of database service instances, the plurality of database instances each being hosted by a cloud services infrastructure providing the backup storage process and the backup storage space for the plurality of database service instances.
Thanasekaran teaches: said at least one metric related to a backup storage process provided by a cloud service infrastructure for each of a plurality of database service instances, the plurality of database instances each being hosted by a cloud services infrastructure providing the backup storage process and the backup storage space for the plurality of database service instances (Fig. 5, paragraph [0056], [0061], line 11-13, [0082], [0300], [0323], computing devices includes virtualized and/or cloud computing resources; hosted services may include software-as-a service, platform-as-a-service, cloud services, etc., the hosted services may be implemented in a variety of computing environments, in some cases, they are implemented in an environment having a similar arrangement to the information management system, where various physical and logical components are distributed over a network; storage devices can form part of a distrusted system, in some cases, storage device are provide in a cloud;  generating the performance metrics of backup job).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the plurality of database service instances each being hosted by a cloud services infrastructure providing backup storage space for the plurality of database service instances, the statistics service being distinct and separate from the cloud services infrastructure into computing system metrics of Jonnala.
Motivation to do so would be to include the plurality of database service instances each being hosted by a cloud services infrastructure providing backup storage space for the plurality of database service instances, the statistics service being distinct and separate from the cloud services infrastructure such that the efficiency may be approved and the amount of data that is communicated to a cloud computing system for processing is reduced (Verma, paragraph [0015], line 11-13).
Jonnala as modified by Thanasekaran do not explicitly disclose: the statistics service being distinct and separate from the cloud services infrastructure.
Verma teaches: the statistics service being external and distinct from the cloud services infrastructure (Verma, Fig. 2-3 and 5, paragraph [0036], [0038], [0047], paragraph [0048], paragraph [0059-[0061], SDDC [Software Define Data Center] couple to decentralized server nodes 170a-170c, the decentralized computing system may be one of a fog layer and/or an edge layer; and FRM of the SDDC includes services imaging and provisioning management, resource pool management, life cycle management, backup and restore management, billing and metering service management, scheduler and statistical analyzer; statistical analyzer is configured to pull different decentralized server nodes periodically determine the performance and health metrics for each of the decentralized server nodes, the statistical analyzer may configured to store the statistics for further analysis; backup and restore management 318 is configured to perform periodic backups, scheduled backups and/or triggered backup, noted, the statistic analyzer is external and distinct in the decentralized system, in conjunction with the cloud infrastructure taught by Thanasekaran, it teaches the statistics service being external and distinct from the cloud services infrastructure as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the statistics service being distinct and separate from the cloud services infrastructure into computing system metrics of Jonnala.
Motivation to do so would be to include the statistics service being distinct and separate from the cloud services infrastructure such that the efficiency may be approved and the amount of data that is communicated to a cloud computing system for processing is reduced (Verma, paragraph [0015], line 11-13).
Jonnala as modified by Thanasekaran and Verma further teach: 
store a record of the determined at least one value for each of the plurality of database service instances in a persistent data storage device that is external and distinct from the cloud services infrastructure hosting the database service instances and providing the backup storage space for the plurality of database service instances (Verma, Fig. 2-3 and 5, paragraph [0036], [0038], [0047], paragraph [0048], paragraph [0059-[0061], SDDC [Software Define Data Center] couple to decentralized server nodes 170a-170c, the decentralized computing system may be one of a fog layer and/or an edge layer; and FRM of the SDDC includes services imaging and provisioning management, resource pool management, life cycle management, backup and restore management, billing and metering service management, scheduler and statistical analyzer; statistical analyzer is configured to pull different decentralized server nodes periodically determine the performance and health metrics for each of the decentralized server nodes, the statistical analyzer may configured to store the statistics for further analysis; backup and restore management 318 is configured to perform periodic backups, scheduled backups and/or triggered backup while Jonnala, paragraph [0050]-[0051],  teaches the current and/or historical system state data associated with the system metrics stored in system state data; a set of representative metric state parameters stored in metric state parameter, a then-current metric value (e.g. stored in a ‘value’ field) and a then-current metric status (e.g., stored in a ‘status’ field) might be generated for a particular system metric (e.g., as identified in a ‘metricID’ field) at a particular moment in time; in conjunction with the cloud infrastructure taught by Thanasekaran); 
receive a request from a third-party entity for one or more of the stored at least
one value for at least one of the plurality of database service instances, the third-party entity being neither of the cloud services infrastructure hosting the database service instances nor the statics service (Jonnala, paragraph [0035], receiving a request from user to view the state or states of a selected portion of the system metrics being monitored; a particular metric view request might pertain to system associated with the computing resources corresponding to a computing node of a computing cluster; as another example, a metric view request might pertain a collection of tasks associated with a virtual machine operation; noted, user is interpreted as third party entity which being neither the cloud services nodes nor the statistic analyzer, also see paragraph [0028]); 
and transmit, in reply to the request from the third-party entity, the requested one or more of the at least one value for the database service instances specified in the request (Jonnala, paragraph [0035], [0041]-[0043], [0050]-[0052], displaying the curved band associated with system metrics based on analysis).
Regarding claim 4, Jonnala as modified Thanasekaran and Verma teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the backup storage process associated with the at least one metric is at least one of a data backup process, a data backup recovery process, and combinations thereof (Jonnala, paragraph [0035], [0042], receiving a request from user to view the state or states of a selected portion of the system metrics being monitored; a particular metric view request might pertain to system associated with the computing resources corresponding to a computing node of a computing cluster; as another example, a metric view request might pertain a collection of tasks associated with a virtual machine operation; a progress metric for a node backup operation might be associated with the progress metrics of several underlying task).
Regarding claim 5, Jonnala as modified Thanasekaran and Verma teach all claimed limitations as set forth in rejection of claim 1, further teach wherein an application programming interface (API) of the cloud services infrastructure is used in making a request for the at least one metric related to a backup storage process for each of the plurality of database service instances (Jonnala, paragraph [0035], [0042], [0080], receiving a request from user to view the state or states of a selected portion of the system metrics being monitored; a particular metric view request might pertain to system associated with the computing resources corresponding to a computing node of a computing cluster; as another example, a metric view request might pertain a collection of tasks associated with a virtual machine operation; a progress metric for a node backup operation might be associated with the progress metrics of several underlying task).
Regarding claim 7, Jonnala as modified Thanasekaran and Verma teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the indication of the at least one metric is continuously received for each of the plurality of database service instances (Jonnala teaches continually monitoring the state of computing system and for storing state observations pertaining to the computing resources and/or computing processes; the state observations are stored in a set of system state data, historical information at system state data might be accessed by band configurator to determine a predicted duration of a task associated with a particular system metric, Fig. 2, paragraph [0028], [0034]; a progress metric for a node backup operation might be associated with the progress metrics of several underlying task, paragraph [0042]).
As per claim 8, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected.
As per claims 11-12, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 4-5 respectively and are similarly rejected.
As per claim 14, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 7 and is similarly rejected.
As per claim 15, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected; noted, paragraph [0083] of Jonnala teaches ‘a non-transitory, computer readable medium’.
As per claims 18-19, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 4-5 respectively and are similarly rejected.
As per claim 20, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 7 and is similarly rejected.
Claims 3, 6, 10, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jonnala (U.S. Pub. No. 2019/0370142 A1) in view of Thanasekaran (U.S. Pub. No. 2016/0378614 A1) and Verma et al. (U.S. Pub. No. 2019/0377592 A1), further in view of Guan et al. (U.S. Patent No. 10,778,543 B2).
Regarding claim 3, Jonnala as modified Verma teach all claimed limitations as set forth in rejection of claim 2, but do not explicitly disclose wherein an application programming interface (API) of the statistic service external to and distinct from the cloud services infrastructure is used by the third-party entity in communicating the request from the third-party entity.  
Guan teaches: wherein an application programming interface (API) of the statistic service external to and distinct from the cloud services infrastructure is used by the third-party entity in communicating the request from the third-party entity (Guan teaches each application server (also referred to herein as an ‘app server’, an ‘application program interface server’, a ‘worker node’, and/or like) is configured to communicate with tenant database 22 and the tenant database 23 therein, as well as system database 24 and the system database 25 therein, to server requests received from the user system 12, Fig. 1B, col. 12, line 10-17).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein an application programming interface (API) of the statistic service external to and distinct from the cloud services infrastructure is used by the third-party entity in communicating the request from the third-party entity into computing system metrics of Jonnala.
Motivation to do so would be to include wherein an application programming interface (API) of the statistic service external to and distinct from the cloud services infrastructure is used by the third-party entity in communicating the request from the third-party entity to prevent users from overloading the customer system/platforms (Guan, col. 2, line 50-51).
Regarding claim 6, Jonnala as modified Thanasekaran and Verma teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the third-party entity is at least one of an alert service that generates an alert, a compliance service that monitors compliance with a regulation, and a forecasting service that generates forecasts, each based on the at least one value for the database service instances specified in the request.
Guan teaches wherein the third-party entity is at least one of an alert service that generates an alert, a compliance service that monitors compliance with a regulation (Fig. 1B, col. 12, line 10-17, each application server (also referred to herein as an ‘app server’, an ‘application program interface server’, a ‘worker node’, and/or like) is configured to communicate with tenant database 22 and the tenant database 23 therein, as well as system database 24 and the system database 25 therein, to server requests received from the user system 12; user request may be sent to an application/service 315, which implements the PEaaS interface 305; user/service parameters may be conveyed to the PEaaS interface according to the particular type of interface that is implemented, and the PEaaS interface may provide the usage metrics or parameters to the PEaaS-WS 306, col. 33, line 60-67; the PEaas-WS 306 may create/update and store alerts in the MQ 331 (also referred to as a ‘message buffer 331’), the alert client may obtain the usage metrics for evaluation, the alert client may determine whether infractions 312 have occurred by determining whether a user identified by an alert has violated a policy identified by the alert, the alert client may generate infraction record for every detected infraction and may store the infraction record, col. 34, line 3-5, 40-42 and 53-67), and a forecasting service that generates forecasts, each based on the at least one value for the database service instances specified in the request (user request may be sent to an application/service 315, which implements the PEaaS interface 305; user/service parameters may be conveyed to the PEaaS interface according to the particular type of interface that is implemented, and the PEaaS interface may provide the usage metrics or parameters to the PEaaS-WS 306, col. 33, line 60-67; the PEaas-WS 306 may create/update and store alerts in the MQ 331 (also referred to as a ‘message buffer 331’), the alert client may obtain the usage metrics for evaluation, the alert client may determine whether infractions 312 have occurred by determining whether a user identified by an alert has violated a policy identified by the alert, the alert client may generate infraction record for every detected infraction and may store the infraction record, col. 34, line 3-5, 40-42 and 53-67; the PEaas-WS 306 may pull the infraction records in order to determine whether any users should be suspended or not, the PEaas-WS may determine whether a suspension should be issue based on suspension levels indicated by the policy, for example, first suspension level 1 with an infractionCount of 20 and a suspension time of 60 minutes, col. 35, line 11-31).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the third-party entity is at least one of an alert service that generates an alert, a compliance service that monitors compliance with a regulation, and a forecasting service that generates forecasts, each based on the at least one value for the database service instances specified in the request into computing system metrics of Jonnala.
Motivation to do so would be to include wherein the third-party entity is at least one of an alert service that generates an alert, a compliance service that monitors compliance with a regulation, and a forecasting service that generates forecasts, each based on the at least one value for the database service instances specified in the request to prevent users from overloading the customer system/platforms (Guan, col. 2, line 50-51).
As per claims 9-10, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-3 respectively and are similarly rejected.
As per claim 13, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 6 and is similarly rejected.
As per claims 16-17, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-3 respectively and are similarly rejected.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168